Exhibit 10.1

 

CHINA AUTO LOGISTICS INC.
DEBT EXCHANGE AGREEMENT

 

September 23, 2017

 

Bright Praise Enterprises Limited, a British Virgin Islands corporation, located
at No. 87 No. 8 Coastal Way, Floor 2, Construction Bank, Free Trade Zone,
Tianjin Province, The People’s Republic of China (the “Holder”) enters into this
Debt Exchange Agreement (this “Agreement”) with China Auto Logistics Inc., a
Nevada corporation, with a headquarters located at Floor 1 FTZ International
Auto Mall, 86 Tianbao Avenue, Free Trade Zone, Tianjin Province, The People’s
Republic of China (the “Company”), as of the date first written above, whereby
the Holder will exchange and sell the Exchanged Debt (as defined below) as set
forth herein.

 

WHEREAS, the Company and Holder desire to enter into this Agreement, pursuant to
which the Company and the Holder shall exchange Holder’s Exchanged Debt for such
aggregate number of shares of common stock of the Company as described herein
(the “Exchange”); and

 

WHEREAS, The Exchanged Debt will be exchanged for shares of common stock of the
Company in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound, the
parties hereto agree as follows:

 

ARTICLE I
EXCHANGED DEBT

 

Section 1.1 Exchanged Debt. Upon and subject to the terms set forth in this
Agreement, on the Closing Date (as defined herein), pursuant to Section 3(a)(9)
of the Securities Act, the Holder agrees to deliver to the Company an aggregate
principal amount of the Company’s debt specified on Exhibit A under the heading
“Exchanged Debt” equal to the product of (w) the Consolidated Closing Bid Price
(as defined below) and (x) the Shares (as defined below) (the “Exchanged Debt”).
In exchange for the Exchanged Debt, the Company agrees to deliver to the Holder
shares (the “Shares”) of common stock of the Company (the “Common Stock”), which
shares represent a number of shares of Common Stock equal to the quotient of:
(y) the aggregate principal amount of the Company’s debt specified on Exhibit A
under the heading “Exchanged Debt” divided by (z) the Consolidated Closing Bid
Price, but in no event exceeding 806,000 Shares. For purposes of this Agreement
“Consolidated Closing Bid Price” means the consolidated closing bid price of the
Common Stock immediately preceding the time at which the Holder and the Company
enter into this Agreement. For clarity, if the Agreement is executed during
market hours before the close of NASDAQ’s regular trading session at 4:00 pm,
EST, the closing bid from the previous day’s trading will be used and if
Agreement is executed after NASDAQ’s regular trading session (after 4:00 pm EST)
then closing bid price as of the date hereof will be used.

 



 

 

 

Section 1.2 Delivery. On or before the Closing Date, the Holder shall deliver,
(i) the Exchanged Debt, (ii) an executed IRS Form W-8IMY by the Holder and any
other applicable IRS forms (the “Form W-8”) and (iii) written instructions for
delivery of the stock certificate evidencing the Shares (the “Delivery
Instructions”), to the Company’s counsel at K&L Gates LLP, 599 Lexington Avenue,
New York, NY 10022, Attention: Robert S. Matlin, Esq. On the Closing Date,
following the Company’s counsel’s receipt of the Exchanged Debt, the Form W-8
and the Delivery Instructions, the Company shall issue, and instruct its
transfer agent to deliver, a stock certificate evidencing the Shares to the
Holder in accordance with the Delivery Instructions.

 

Section 1.3 The Closing Date. The closing of the exchange of the Exchanged Debt
for Shares under this Agreement (the “Closing Date”) shall occur two (2)
business days following the Company’s receipt of duly executed copies of this
Agreement. On the Closing Date, (i) the Holder shall deliver or cause to be
delivered to the Company all right, title and interest in and to the Exchanged
Debt free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may reasonably deem necessary or desirable to transfer
to and confirm in the Company all right, title and interest in and to the
Exchanged Debt, free and clear of any Liens and (ii) the Company shall instruct
its transfer agent to deliver the Shares. The Holder will be deemed, as of the
date scheduled to be the Closing Date, to be the holder of record of the Shares
to be delivered to it on the Closing Date, regardless of the date such Shares
are actually so delivered.

 

Section 1.4 Legend. The Holder acknowledges and agrees that the Shares will be
issued pursuant to an exemption from registration or qualification under the
Securities Act and applicable state securities laws, and except as set forth
below, any certificates evidencing the Shares shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 



 2 

 

 

Section 1.5 Effectiveness; Termination.

 

(a)       Effectiveness. The effectiveness of this Agreement and the
consummation of the transactions contemplated by this Agreement are contingent
on the Company receiving approval of the Exchange from NASDAQ.

 

(b)       Termination. This Agreement will, effective as of September 30, 2017,
terminate automatically without any action by any party hereto (and the closing
shall not occur) if the required NASDAQ approval of the Exchange has not been
received on or before September 29, 2017.

 

Section 1.6 Book-Entry. The Holder consents to the Shares being held in
book-entry form by the Company’s transfer agent.

 

Section 1.7 Other Documents. The Company and the Holder shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.

 

Section 1.8 No Additional Consideration. The parties acknowledge and agree that
the Shares shall be issued to the Holder in exchange for the Exchanged Debt
without the payment of any additional consideration by the Holder.

 

ARTICLE II
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE HOLDER

 

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Company, and all such covenants,
representations and warranties shall survive the closing.

 

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby (collectively, the
“Transactions”) with respect to the Exchanged Debt.

 

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to (a)
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation by the Holder of the Transactions
will not violate, conflict with or result in a breach of or default under (i)
the Holder’s organizational documents (or any similar documents governing the
Holder), (ii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Holder, except in the case of clause
(ii), where such violations, conflicts, breaches or defaults would not adversely
affect the Holder’s ability to consummate the Transactions in any material
respect.

 



 3 

 

 

Section 2.3 Title to the Exchanged Debt. As of the Closing Date, (a) the Holder
is or will be the sole legal and beneficial owner of the Exchanged Debt to be
delivered at such date and set forth opposite its name on Exhibit A hereto; (b)
the Holder has or will have good, valid and marketable title to such Exchanged
Debt, free and clear of any Liens; (c) the Holder has not, and will not, in
whole or in part, except as described in the preceding clause (b) (i) assigned,
transferred, hypothecated, pledged, exchanged or otherwise disposed of the
Exchanged Debt or its rights in the Exchanged Debt or (ii) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to the Exchanged Debt; and (d) upon the Holder’s
delivery of the Exchanged Debt to the Company pursuant to the Transactions, such
Exchanged Debt shall be free and clear of all Liens created by the Holder or any
other person acting for the Holder.

 

Section 2.4 Investment Intent. The Holder is acquiring the Shares solely for its
own beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Shares.

 

Section 2.5 Adequate Information; No Reliance. The Holder agrees that (a) the
Holder has been furnished with all materials it considers relevant to making an
investment decision to enter into the Transactions and has had the opportunity
to review the Company’s filings and submissions with the Securities and Exchange
Commission (the “SEC”), (b) the Holder has had a full opportunity to ask
questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects and the terms and
conditions of the Transactions, (c) the Holder has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Transactions and to make an informed
investment decision with respect to such Transactions, (d) it has evaluated the
tax and other consequences of the Transactions and ownership of the Shares with
its tax, accounting or legal advisors, (e) the Company is not acting as a
fiduciary or financial or investment advisor to the Holder and (f) the Holder is
not relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its Affiliates or representatives, except for the representations and
warranties made by the Company in this Agreement. The Holder is able to fend for
itself in the Transactions; has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Shares; has the ability to bear the economic risks
of its prospective investment and can afford the complete loss of such
investment; and acknowledges that investment in the Shares involves a high
degree of risk.

 

Section 2.6 Reliance on Exemptions. The Holder understands that the Shares being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
Shares.

 



 4 

 

 

Section 2.7 No Consideration Paid. No commission or other remuneration has been
paid by the Holder for soliciting the exchange of the Exchanged Debt for the
Shares as contemplated hereby.

 

ARTICLE III
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Subject to such disclosures set forth in the Company’s filings with the
Securities and Exchange Commission prior to the date hereof, the Company hereby
covenants as follows, and makes the following representations and warranties,
each of which is and shall be true and correct on the date hereof and on the
Closing Date, to the Holder, and all such covenants, representations and
warranties shall survive the closing.

 

Section 3.1 Power and Authorization. The Company has been duly incorporated and
is validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Transactions. No material consent, approval, order or authorization of, or
material registration, declaration or filing with any governmental entity is
required on the part of the Company in connection with the execution, delivery
and performance by it of this Agreement or the consummation by the Company of
the Transactions, except as may be required under any state securities laws, by
NASDAQ, or (iii) that may be obtained after the Closing Date without penalty.

 

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Transactions
will not violate, conflict with or result in a breach of or default under (a)
the charter, bylaws or other organizational documents of the Company or any of
its “significant subsidiaries” (as defined in Regulation S-X under the
Securities Act), (b) any material agreement or instrument to which the Company
or any of its significant subsidiaries is a party or by which the Company or any
of its significant subsidiaries, or any of their respective assets, are bound,
or (c) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Company or any of its significant subsidiaries, except
in the case of clauses (b) or (c), where such violations, conflicts, breaches or
defaults would not adversely affect the financial results or position,
properties or business of the Company and its subsidiaries, taken as a whole, in
any material respect or adversely affect the Company’s ability to consummate the
Transactions in any material respect.

 

Section 3.3 Validity of Shares. The Shares shall have been duly authorized and,
when issued, sold and delivered in accordance with the terms hereof, will be
duly and validly issued, fully paid and non-assessable, free of restrictions on
transfer other than restrictions on transfer contained or referred to herein,
and the issuance of the Shares will not be subject to any Liens or preemptive,
participation, rights of first refusal or other similar rights.

 

Section 3.4 Listing Approval. As of the Closing Date, the Shares shall be
approved for listing on NASDAQ.

 



 5 

 

 

Section 3.5 Disclosure. The Company may disclose all material terms of the
Transactions in a press release, a filing or submission with the SEC or any
other agreement to which the Company is a party, as determined to be appropriate
by the Company. Without the prior written consent of the Holder, the Company
shall not disclose the name of the Holder in any filing or announcement, unless
such disclosure is required by applicable law, rule, regulation, legal process
or agreement. The Company will disclose all material non-public information
relating to the Transactions in its next filing with the SEC.

 

Section 3.6 Consideration Paid. No commission or other remuneration has been
paid by Company for soliciting the exchange of the Exchanged Debt for the Shares
as contemplated hereby.

 

Section 3.7 Securities Act Matters. The exchange of the Exchanged Debt pursuant
to the Transactions is exempt from the registration requirements of the
Securities Act by virtue of Section 3(a)(9) thereof.

 

ARTICLE IV
ADDITIONAL PROVISIONS

 

Section 4.1 Specific Performance. The parties hereto understand and agree that
money damages may not be a sufficient remedy for any breach of this Agreement by
any party, and further understand and agree that each non-breaching party shall
be entitled to seek (upon proper proof) the remedy of specific performance and
injunctive or other equitable relief, including attorneys’ fees and costs, as a
non-exclusive remedy of any such breach; provided that each party agrees to
waive any requirement for the securing or posting of a bond in connection with
such a remedy.

 

Section 4.2 Lock-Up. The Holder hereby agrees, for the period beginning on the
date of this Agreement and ending on the earlier of (i) the Closing Date and
(ii) the date of the termination of this Agreement pursuant to Section 1.5(b),
that it shall not sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or agree to dispose of, assign, transfer or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position,
directly or indirectly (each such transfer, a “Transfer”), the Exchange Debt or
all or any of the Shares (or any right related thereto).

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1 Effective Time. This Agreement shall be effective upon the date each
of the Company and the Holder shall have executed this Agreement.

 

Section 5.2 No Third Party Beneficiaries. This Amendment is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 



 6 

 

 

Section 5.3 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

Section 5.4 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, e-mails or draft documents.

 

Section 5.5 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 5.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

 

Section 5.7 Successors and Assigns. This Agreement will be binding upon, and
inure solely to the benefit of, the Company and the Holder, and their respective
heirs, executors, administrators, successors and assigns.

 



 7 

 

 

Section 5.8 Amendment and Waivers. Except as otherwise expressly provided
herein, this Agreement may be amended, or any provision hereof may be waived,
only by a writing executed by the Company and the Holder. Any amendment or
waiver made in compliance with this Section 5.8 will be binding upon the Company
an the Holder.

 

Section 5.9 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when (i) delivered personally, or
(ii) one business day after being delivered to a nationally recognized overnight
courier to the parties at the following addresses (or at such other address as
shall be specified by like notice):

 

If to the Company:

 

China Auto Logistics Inc.
Floor 1 FTZ International Auto Mall
86 Tianbao Avenue, Free Trade Zone
Tianjin F4 300461, The People’s Republic of ChinaAttention: Peng Cheng

 

with a copy to (which copy shall not constitute notice):

 

K&L Gates LLP (US)
599 Lexington Avenue
New York, NY 10022
Attention: Robert Matlin

 

If to the Holder:

 

Bright Praise Enterprises Limited
No. 87 No. 8 Coastal Way, Floor 2, Construction Bank, FTZ
Tianjin Province, The People’s Republic of China
Attention: Choi Chun Leung Robert

 

Section 5.10 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

Section 5.11 Survival. The representations, warranties, agreements and covenants
shall survive the date hereof.

 



 8 

 

 

Section 5.12 Further Assurances. Each party shall use its reasonable best
efforts to do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  CHINA AUTO LOGISTICS INC.         By: /s/ Tong Shiping   Name:  Tong Shiping  
Title: Chief Executive Officer

 

[SIGNATURE PAGE TO DEBT EXCHANGE AGREEMENT]

 



 

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  BRIGHT PRAISE ENTERPRISES LIMITED         By: /s/ Choi Chun Leung Robert  
Name:  Choi Chun Leung Robert   Title: Authorized Person

 

[SIGNATURE PAGE TO DEBT EXCHANGE AGREEMENT]

 



 

 



 

EXHIBIT A

 



[See attached.]

 Exhibit A-1 

 

 

Exhibit A

 



      Exchanged Debt       Supplemental Information  
 
   
 
   
 
  Ever Auspicious*
Payable to Ms. Cheng
(in USD)  
 
   
 
   
 
  Shisheng*
Receivable from Ms. Cheng
(in RMB)  
 
   
 
   
 
  Year End Exchange
Rate  
 
   
 
  Shisheng Receivable
(in USD)  
 
  Per Form 10K Net Amount (Payable to) Ms. Cheng 2011 Fiscal Year              
                                  Balance as of 12/31/2011            
(22,316.00 )             -                 (22,316)                            
                      2012 Fiscal Year                                          
      Loans (from) to Ms. Cheng made between 12/31/2011 and 3/31/2012    
(490,004.38 )             -                           Balance as of 3/31/2012  
          (512,320.38 )             -                   Loans (from) to Ms.
Cheng made between 3/31/2012 and 6/30/2012     (199,179.92 )            
1,263,680.00                           Balance as of 6/30/2012            
(711,500.30 )             1,263,680.00                   Loans (from) to Ms.
Cheng made between 6/30/2012 and 9/30/2012     -               -                
          Balance as of 9/30/2012             (711,500.30 )            
1,263,680.00                   Loans (from) to Ms. Cheng made between 9/30/2012
and 12/31/2012     (152,986.48 )             957,229.00                        
  Balance as of 12/31/2012             (864,486.78 )             2,220,909.00  
    6.3011      352,464   (512,023)                                            
      2013 Fiscal Year                                                 Loans
(from) to Ms. Cheng made between 12/31/2012 and 3/31/2013     (202,204.40 )    
        1,244,480.00                           Balance as of 3/31/2013          
  (1,066,691.18 )             3,465,389.00                   Loans (from) to Ms.
Cheng made between 3/31/2013 and 6/30/2013     (200,000.00 )            
1,229,792.00                           Balance as of 6/30/2013            
(1,266,691.18 )             4,695,181.00                   Loans (from) to Ms.
Cheng made between 6/30/2013 and 9/30/2013     (99,998.07 )            
613,370.00                           Balance as of 9/30/2013            
(1,366,689.25 )             5,308,551.00                   Loans (from) to Ms.
Cheng made between 9/30/2013 and 12/31/2013     (359,998.00 )            
1,591,886.00                           Balance as of 12/31/2013            
(1,726,687.25 )             6,900,437.00       6.1104     1,129,294   (597,393)
                                                  2014 Fiscal Year              
                                  Loans (from) to Ms. Cheng made between
12/31/2013 and 3/31/2014     (205,942.00 )             1,900,289.50            
              Balance as of 3/31/2014             (1,932,629.25 )            
8,800,726.50                   Loans (from) to Ms. Cheng made between 3/31/2014
and 6/30/2014     (200,000.00 )             1,251,760.00                        
  Balance as of 6/30/2014             (2,132,629.25 )             10,052,486.50
                  Loans (from) to Ms. Cheng made between 6/30/2014 and 9/30/2014
    (45,000.00 )             464,038.50                           Balance as of
9/30/2014             (2,177,629.25 )             10,516,525.00                
  Loans (from) to Ms. Cheng made between 9/30/2014 and 12/31/2014    
(131,000.00 )             845,846.90                           Balance as of
12/31/2014             (2,308,629.25 )             11,362,371.90       6.1385  
  1,851,001   (457,628)                                                   2015
Fiscal Year                                                 Loans (from) to Ms.
Cheng made between 12/31/2014 and 3/31/2015     (186,000.00 )            
936,750.00                           Balance as of 3/31/2015            
(2,494,629.25 )             12,299,121.90                   Loans (from) to Ms.
Cheng made between 3/31/2015 and 6/30/2015     (203,120.00 )            
562,235.00                           Balance as of 6/30/2015            
(2,697,749.25 )             12,861,356.90                   Loans (from) to Ms.
Cheng made between 6/30/2015 and 9/30/2015     (210,000.00 )            
1,315,905.00                           Balance as of 9/30/2015            
(2,907,749.25 )             14,177,261.90                   Loans (from) to Ms.
Cheng made between 9/30/2015 and 12/31/2015     -               -              
            Balance as of 12/31/2015             (2,907,749.25 )            
14,177,261.90       6.4907     2,184,242   (723,507)                            
                      2016 Fiscal Year                                          
      Loans (from) to Ms. Cheng made between 12/31/2015 and 3/31/2016    
(160,019.00 )             -                           Balance as of 3/31/2016  
          (3,067,768.25 )             14,177,261.90                   Loans
(from) to Ms. Cheng made between 3/31/2016 and 6/30/2016     (223,340.00 )      
      -                           Balance as of 6/30/2016            
(3,291,108.25 )             14,177,261.90                   Loans (from) to Ms.
Cheng made between 6/30/2016 and 9/30/2016     (100,091.62 )             -      
                    Balance as of 9/30/2016             (3,391,199.87 )        
    14,177,261.90                   Loans (from) to Ms. Cheng made between
9/30/2016 and 12/31/2016     (201,290.32 )             -                        
  Balance as of 12/31/2016             (3,592,490.19 )             14,177,261.90
      6.9437     2,041,745   (1,550,745)                                        
          2017 Fiscal Year                                                 Loans
(from) to Ms. Cheng made between 12/31/2016 and 3/31/2017     (99,996.14 )      
      -                           Balance as of 3/31/2017            
(3,692,486.33 )             14,177,261.90                   Loans (from) to Ms.
Cheng made between 3/31/2017 and 6/30/2017     (256,200.00 )             -      
                    Balance as of 6/30/2017             (3,948,686.33 )        
    14,177,261.90       6.776888     2,092,002   (1,856,684) Loans (from) to Ms.
Cheng made between 6/30/2017 and 9/4/2017     -               -                
          Repayment from Ms. Cheng                     (14,177,261.90 )        
                Balance as of 9/4/2017             (3,948,686.33 )             -
                                                                    Current
oustanding balance owed (to) from Bright Praise Enterprises Limited as of
9/4/2017**             (3,948,686.33 )                                

 



Note:

(1) All references to Ms. Cheng refer to Cheng Weihong, a director and the
Senior Vice President of the Company, Chairwoman of Tianjin Seashore New
District Shisheng Business Trading Group Co. Ltd., and wife of Mr. Tong Shiping,
the Chief Executive Officer and President of the Company and Chairman of the
Board of Directors of the Company

(2) All above referenced borrowings between Ms. Cheng and the Company are
non-interest bearing



*Ever Auspicious International Limited and Tianjin Seashore New District
Shisheng Business Trading Group Co. are wholly owned subsidiaries of the
Company 

**Ms. Cheng transferred the Exchanged Debt to Bright Praise Enterprises Limited,
a British Virgin Islands corporation, during the third quarter of 2017

 

Exhibit A-2



 

 